May 29, 2019

 

Proficient Alpha Acquisition Corp.

40 Wall St., 29th floor

New York City, NY 10005

 

I-Bankers Securities, Inc.

535 5th Avenue

Suite 423

New York, New York 10017

 

 

  Re: Initial Public Offering

  

Gentlemen: 

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between Proficient
Alpha Acquisition Corp., a Nevada corporation (the “Company”), and I-Bankers
Securities, Inc., as representative (the “Representative”) of the several
Underwriters named in Schedule I thereto (the “Underwriters”), relating to an
underwritten initial public offering (the “IPO”) of the Company’s units (the
“Units”), each comprised of one share of the Company’s common stock, par value
$0.001 per share (the “Common Stock”), one warrant exercisable for one share of
Common Stock (each, a “Warrant”) and one right to receive one-tenth of one share
of Common Stock (each, a “Right”). Certain capitalized terms used herein are
defined in paragraph 14 hereof. 

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Company as follows: 

 



  1. If the Company solicits approval of its stockholders of a Business
Combination, the undersigned will vote all shares of Common Stock and Founder’s
Common Stock beneficially owned by it, whether acquired before, in or after the
IPO, in favor of such Business Combination.          2. In the event that the
Company fails to consummate a Business Combination within the time period set
forth in the Company’s Articles of Incorporation, as the same may be amended
from time to time, each of the undersigned will, as promptly as possible, cause
the Company to (i) cease all operations except for the purpose of winding up,
(ii) as promptly as reasonably possible, but not more than 10 business days
thereafter, redeem the Common Stock sold as part of the Units in the IPO (the
“Offering Shares”), at a per-share price, payable in cash, equal to the
aggregate amount then on deposit in the Trust Account, including interest earned
on the Trust Account net of interest that may be used by the Company to pay its
taxes payable and for dissolution expenses, divided by the number of then
outstanding public shares, which redemption will completely extinguish public
stockholders’ rights as stockholders (including the right to receive further
liquidation distributions, if any), and (iii) as promptly as reasonably possible
following such redemption, subject to the approval of the Company’s remaining
stockholders and the Company’s board of directors, dissolve and liquidate,
subject in the cases of clauses (ii) and (iii) to the Company’s obligations
under Nevada law to provide for claims of creditors and other requirements of
applicable law. The undersigned hereby waives any and all right, title, interest
or claim of any kind the undersigned may have in the future in or to any
distribution of the Trust Account and any remaining net assets of the Company as
a result of, or arising out of, any contracts or agreements with the Company and
will not seek recourse against the Trust Account for any reason whatsoever. In
the event of the liquidation of the Trust Account, the undersigned agrees to
indemnify and hold harmless the Company for any debts and obligations to target
businesses or vendors or other entities that are owed money by the Company for
services rendered or contracted for or products sold to the Company, but only to
the extent necessary to ensure that such debt or obligation does not reduce the
amount of funds in the Trust Account below $10.00 per share; provided that such
indemnity shall not apply (i) if such vendor or prospective target business
executed an agreement waiving any right, title, interest or claim of any kind
they may have in or to any monies held in the Trust Account, or (ii) as to any
claims under the Company’s obligation to indemnify the Underwriters against
certain liabilities, including liabilities under the Securities Act of 1933, as
amended (the “Securities Act”).          3. The undersigned acknowledges and
agrees that prior to entering into a Business Combination with a target business
that is affiliated with any Insiders of the Company or their affiliates, such
transaction must be approved by a majority of the Company’s disinterested
independent directors and the Company must obtain an opinion from an independent
investment banking firm, or another independent entity that commonly renders
valuation opinions on the type of target business the Company is seeking to
acquire, that such Business Combination is fair to the Company’s unaffiliated
stockholders from a financial point of view.       

 




 (1) 

   

 

 

 





   4.   Neither the undersigned nor any affiliate of the undersigned will be
entitled to receive and will not accept any compensation or other cash payment
prior to, or for services rendered in order to effectuate, the consummation of
the Business Combination; provided that the Company shall be allowed to make the
payments set forth in the Registration Statement under the caption “Prospectus
Summary – The Offering – Limited payments to insiders.”             5.   Neither
the undersigned nor any affiliate of the undersigned will be entitled to receive
or accept a finder’s fee or any other compensation in the event either of the
undersigned, any member of the family of the undersigned or any affiliate of the
undersigned originates a Business Combination.             6.   The
undersigned’s FINRA Questionnaire previously furnished to the Company and the
Representative is true and accurate in all respects. The undersigned represents
and warrants that: (a) it is not subject to, or a respondent in, any legal
action for, any injunction, cease-and-desist order or order or stipulation to
desist or refrain from any act or practice relating to the offering of
securities in any jurisdiction; (b) it has never been convicted of or pleaded
guilty to any crime (i) involving any fraud or (ii) relating to any financial
transaction or handling of funds of another person, or (iii) pertaining to any
dealings in any securities and it is not currently a defendant in any such
criminal proceeding; and (c) it has never been suspended or expelled from
membership in any securities or commodities exchange or association or had a
securities or commodities license or registration denied, suspended or revoked.
          7. (a) The undersigned will place into escrow all shares of Founder’s
Common Stock, portions of which shall be subject to forfeiture in the event the
Underwriters do not exercise their over-allotment option in full, pursuant to
the terms of a Stock Escrow Agreement which the Company will enter into with the
undersigned and an escrow agent.              (b) Neither the undersigned nor
any affiliate of the undersigned will, without the prior written consent of the
Representative pursuant to the Underwriting Agreement, offer, sell, contract to
sell, pledge, hedge, or otherwise dispose of, (or enter into any transaction
which is designed to, or might reasonably be expected to, result in the
disposition (whether by actual disposition or effective economic disposition due
to cash settlement or otherwise) by the undersigned or any affiliate of the
undersigned or any person in privity with the undersigned or any affiliate of
the undersigned), directly or indirectly, including the filing (or participation
in the filing) of a registration statement with the Securities and Exchange
Commission in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of Section
16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder
with respect to, any Units, shares of Common Stock, shares of Founder’s Common
Stock, Warrants, Rights of the Company or any securities convertible into, or
exercisable or exchangeable for shares of Common Stock, or publicly announce an
intention to effect any such transaction, for a period of 180 days after the
date of the Underwriting Agreement.              (c) The undersigned agrees that
until the Company consummates a Business Combination, the undersigned’s
Founder’s Warrants (and underlying securities) will be subject to the transfer
restrictions described in the Private Placement Warrants Subscription Agreement
relating to the undersigned’s Founder’s Warrants.           8. (a) In order to
minimize potential conflicts of interest that may arise from multiple corporate
affiliations, the undersigned hereby agrees that until the earliest of the
Company’s initial Business Combination or liquidation, the undersigned shall
present to the Company for its consideration, prior to presentation to any other
entity, any target business that has a fair market value of at least 80% of the
assets held in the Trust Account (excluding deferred underwriting commissions
and taxes payable on the income accrued on the Trust Account), subject to any
pre-existing fiduciary or contractual obligations the undersigned might have.  
          (b) Each of the undersigned has agreed not to participate in the
formation of, or become an officer or director of, any blank check company with
a class of securities registered under the Exchange Act until the Company has
entered into a definitive agreement regarding its initial Business Combination
or the Company has failed to complete an initial Business Combination within the
time period set forth in the Company’s Articles of Incorporation, as the same
may be amended from time to time.             (c) Each of the undersigned hereby
agrees and acknowledges that (i) each of the Underwriters and the Company may be
irreparably injured in the event of a breach of any of the obligations contained
in this letter, (ii) monetary damages may not be an adequate remedy for such
breach and (iii) the non-breaching party shall be entitled to injunctive relief,
in addition to any other remedy that such party may have in law or in equity, in
the event of such breach.             9.   The undersigned hereby waives any
right to exercise conversion rights with respect to any shares of the Common
Stock or Founder’s Common Stock owned or to be owned by the undersigned,
directly or indirectly, whether such shares be part of the Founder’s Common
Stock or shares of Common Stock purchased by the undersigned in the IPO or in
the aftermarket, and each agrees not to seek conversion with respect to such
shares in connection with any vote to approve a Business Combination or to sell
any such shares in a tender offer undertaken by the Company in connection with a
Business Combination.

 



 



 (2) 

   

 

 



  10. The undersigned has full right and power, without violating any agreement
by which he is bound, to enter into this letter agreement.          11. The
undersigned hereby agrees to not propose, or vote in favor of, an amendment to
Article Sixth of the Company’s Articles of Incorporation, as the same may be
amended from time to time, prior to the consummation of a Business Combination
unless the Company provides public stockholders with the opportunity to convert
their shares of Common Stock upon such approval in accordance with such Article
Sixth thereof.         12. In the event that the Company does not consummate a
Business Combination and must liquidate and its remaining net assets are
insufficient to complete such liquidation, the undersigned agrees to advance
such funds necessary to complete such liquidation and agrees not to seek
repayment for such expenses.         13. This letter agreement shall be governed
by and construed and enforced in accordance with the laws of the State of New
York, without giving effect to conflicts of law principles that would result in
the application of the substantive laws of another jurisdiction. Each of the
undersigned hereby (i) agrees that any action, proceeding or claim against him
arising out of or relating in any way to this letter agreement (a “Proceeding”)
shall be brought and enforced in the courts of the State of New York of the
United States of America for the Southern District of New York, and irrevocably
submits to such jurisdiction, which jurisdiction shall be exclusive, (ii) waives
any objection to such exclusive jurisdiction and that such courts represent an
inconvenient forum and (iii) irrevocably agrees to appoint Ellenoff Grossman &
Schole LLP as agent for the service of process in the State of New York to
receive, for the undersigned and on his behalf, service of process in any
Proceeding. If for any reason such agent is unable to act as such, the
undersigned will promptly notify the Company and the Representative and appoint
a substitute agent acceptable to each of the Company and the Representative
within 30 days and nothing in this letter will affect the right of either party
to serve process in any other manner permitted by law.          14. As used
herein, (i) a “Business Combination” shall mean a merger, share exchange, asset
acquisition, stock purchase, recapitalization, reorganization or other similar
business combination with one or more businesses or entities; (ii) “Insiders”
shall mean all officers, directors, the sponsor and the initial stockholders of
the Company immediately prior to the IPO; (iii) “Founder’s Common Stock” shall
mean all of the shares of Common Stock acquired by an Insider prior to the IPO;
(iv) “IPO Shares” shall mean the shares of Common Stock issued in the Company’s
IPO; (v) “Founder’s Warrants” shall mean the warrants that are being sold
privately by the Company simultaneously with the consummation of the IPO; (vi)
“Trust Account” shall mean the trust account into which a portion of the net
proceeds of the IPO will be deposited; and (vii) “Registration Statement” means,
collectively, the Company’s registration statement on Form S-1 (SEC File No.
333-231084) filed with the Securities and Exchange Commission.          15. This
Letter Agreement constitutes the entire agreement and understanding of the
parties hereto in respect of the subject matter hereof and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby. This Letter Agreement may not be
changed, amended, modified or waived (other than to correct a typographical
error) as to any particular provision, except by a written instrument executed
by all parties hereto.          16. The undersigned acknowledges and understands
that the Underwriters and the Company will rely upon the agreements,
representations and warranties set forth herein in proceeding with the IPO.
Nothing contained herein shall be deemed to render the Underwriters a
representative of, or a fiduciary with respect to, the Company, its stockholders
or any creditor or vendor of the Company with respect to the subject matter
hereof.         17. This letter agreement shall be binding on the undersigned
and such person’s respective successors, heirs, personal representatives and
assigns. This letter agreement shall terminate on the earlier of (i) the
consummation of a Business Combination and (ii) the liquidation of the
Company; provided, that such termination shall not relieve the undersigned from
liability for any breach of this agreement prior to its termination. 

 



 

[Signature Page Follows]

 

 



 (3) 

   

 

 

  

 

 

 

        /s/ Shih-Chung Chou      Shih-Chung Chou                  Acknowledged
and Agreed:           Proficient Alpha Acquisition Corp.         By: /s/ Kin Sze
    Name: Kin Sze       Title: Co-Chief Executive Officer              I-Bankers
Securities, Inc.         By:  /s/ Mike McCrory     Name: Mike McCrory     Title:
CEO

  

 

[Signature Page to Sponsor Insider Letter]

 

 

 (4) 

   

